Title: Major General Arthur St. Clair and Lieutenant Colonels Edward Carrington and Alexander Hamilton to Major General William Phillips and Lieutenant Colonels Cosmo Gordon and Chapel Norton, 19 March 1780
From: St. Clair, Arthur,Carrington, Edward,Hamilton, Alexander
To: Phillips, William,Gordon, Cosmo,Norton, Chapel



[Amboy, New Jersey] Sunday March the 19th. 1780

Major General St Clair Lt Col Carrington and Lt. Col Hamilton give it as their opinion as the result of the conversation held upon the subject that the most likely plan for effecting the exchange in contemplation is to confine it to the unexceptionable characters on both sides first exchanging all the prisoners of war and then the troops of convention for the balance, according to the distribution which has been made of them into divisions. In this is meant to be included Lt. Governer Hamilton, a Major and some other officers made prisoners of war by a capitulation with Colonel Clarke.
They think it may be an impediment to the business to involve the prisoners in South Carolina and Georgia at any rate from the great uncertainty in which both parties are of their number and description; but if this be made a point they are willing to propose it under the following form only—that it shall extend solely to the officers in captivity in that quarter on the 31st of December last, who shall remain unexchanged—that all officers prisoners of war to the United States, whose specific ranks and circumstances are not now ascertained and who are not therefore comprehended in the above description of unexceptionable characters, shall stand against whatever balance there may be of the aforesaid Southern prisoners in favour of the British according to such ranks and by such compositions as may hereafter be agreed upon after a more full inquiry into the nature of their respective appointments in the British service & the situations in which they were taken. It is of course understood that this settlement is to be made on liberal and equitable terms and to respect only such as were in captivity at the forementioned period of the 31st of Decr. last—That if there be still a balance of officers in favour of the British, it shall be applied as far as it will go towards an exchange of the remainder of the 2d division of the troops of Convention. It is intended to comprehend in this arrangement those Canadian officers who have been sent in on their parole and are not yet accounted for. The circumstance of their belonging to the Northern department can be no objection to this; as frequent exchanges have been made here from time to time of prisoners sent from Canada and in a recent instance during the present interview, credit has been given by the American Commissary for a list of such prisoners said to be delivered by a flag vessel from Halifax.
They admit that Lts. Baron D. Utretch Blake Kukox Wilcox Porter & Netherland—as they are stiled & Stated as prisoners of war to the British shall be subject to a like inquiry and settlement with the above described persons and shall come into this arrangement respecting Southern Prisoners. With regard to those persons borne on the British Commissary list of prisoners objected to as not being taken in arms, they not only decline all present discussion; but are persuaded there never will be a future one.
They think the fairest mode with respect to staff officers who have no Regimental rank is that they be exchanged for each other according to the rank they actually held in the army at the time of capture, and for such as held no rank according to a composition to be now settled.
